DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the applicant’s claim amendment received on 12/9/2020, in response to the Non-Final Action which was mailed on 6/09/2020. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 3 and 12-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by  Paternoster et al (WO 2014/012764 A10, with publication date of Jan. 23, 2014, the Examiner uses equivalent translation provided by US 2015/0202826 A1). 
Paternoster et al teach a method of manufacturing 3D object via selective solidification of a building material by layer-by-layer application (see abstract; [0007] states layer-by-layer solidification, also see [0010]-[0037]; Figs 1-5), comprising the steps of:
applying a layer of building material within the build area by a re-coater moving in a recoating direction across the build area (specifically Figures. 4-5 item 12a re-coater; [0031]) ; selectively solidifying the applied layer of the building material at points corresponding to a cross-section of the object to be manufactured by a solidification device  ([0036] recites selectively solidifying by supply energy, also see [0024] –[0035] states cross sectional area is the object is solidified); and repeating the steps of applying and repeating the steps of applying and solidifying until 3D object is formed ([0024]-[0035]); wherein the compaction device (Fig 4-5 item 12b) moves behind a recoated unit of the re-coater in the recoating direction across the build area (Figs 4-5 item 12b act as compaction behind the re-coater 12a in addition to recoating; [0032] states blades for 12b) and a local action (pre-heating via 18a,18; also [0020]; [0031]) confined to a region between the recoating unit moving across the build area and the compaction device moving behind the recoating unit across the build area is performed on the applied of the building material (see [0031]-[0035]; Figs 4-5, item 12b).
The examiner notes that claim uses the term “and/or” and in such case, not all the claim 1 elements including (i) charging the layer with fluid at least surface-actively interacting with at least one constituent of the build material, or (ii) partially removing at least one constituent of the building material layer, or (iii) introducing absorbing and/or inhibiting agent into the building material, are not required, and therefore, similarly rejected.
For claim 2 and 17, Paternoster et al further teach wherein applying the layer of the building material by the re-coater includes drawing out the applied building material to a layer according to predetermined criteria concerning an areal extent and/or thickness and/or surface property and/or density of the layer (see Fig 1 item 20 controller which includes software to slice object based on original image, layer by layer process, [0021]- [0026]). 
As for claim 3 and 18, Paternoster et al further teach wherein the locally confined action the applied layer of the building material comprises a local heating wherein the local heating is carried out by means of radiation ([0031]). 
For claims 10 -11 and 20,  see claim 1 above, and furthermore, Paternoster et al teach a control device for manufacturing device for generatively manufacturing a 3D object by a layer-by-layer application and selective solidification of a building material (see [0021], Fig 1), wherein the manufacturing device comprises: 
recoater (Fig 4-5 item 12a) movable in a recoating direction across a build area for applying a layer of the build material within the build area and a solidification device for selectively solidifying the applied layer at points corresponding to a cross-section of the object to be manufactured (Fig 4-5 item 18a); wherein the control unit is configured to control the manufacturing device such that it repeats the steps of applying and selectively solidifying until the object is completed ([0021]-[0026]; Figs 1-5), lets a compaction device  (12b) further contained in the manufacturing device move behind a recoating unit of the recoater (12a) in the recoating direction across the build area and performs a local action 
As for claims 12-14 and 22-23, Paternoster et al further teach solidification device is an irradiation device configured to emit a radiation suitable for solidifying the building material (see [0020]-[0021] states radiation heating, also see [0026], [0028]); wherein the compaction device comprises a blade or roller suitable for compacting the applied layer of the building material ([0032] states blades for 12b); a radiation heater arranged between the recoating unit and the compaction device (Fig 4-5, item 18a is between 12a, and 12b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al (WO 2014/012764 A10, with publication date of Jan. 23, 2014, the Examiner uses equivalent translation provided by US 2015/0202826 A1) in view of Monsheimer et al (US 2004/0137228 A12).
As for claim 5, Paternoster et al teach all the limitations to the claim invention as discussed above, however, fails to teach applying or introducing an absorbing agent, and/or inhibiting agent into the building material layer; such that the absorbing agent and/or inhibiting agent is liquid, past-like, and/or solid as claimed. 
In the same field of endeavor, pertaining to forming 3D object, Monsheimer et al teach a process for producing 3D object comprising applying or introducing an absorbing agent, and/or inhibiting agent into the building material layer; such that the absorbing agent and/or inhibiting agent is liquid, past-like, and/or solid as claimed (see claim 1 and 15 which states in step a providing a layer of pulverulent material, b) applying one or more bonding inhibitors to one or more regions of the layer…)  or fluid material on the build layer (see either one of  claims 15, 16, 18 of Monsheimer et al), for the benefit of producing 3D objects used to obtain high-quality moldings.
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the process of forming 3D object as taught by Paternoster .
Claims 9  and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al (WO 2014/012764 A10, with publication date of Jan. 23, 2014, the Examiner uses equivalent translation provided by US 2015/0202826 A1) in view of  Ng et al (US 10,668,533 B2).
Claim 9  and 19 are similar to claim 1 applied above, except, it further claims  a computer program loadable into a programmable control unit having a program code means in order to perform all steps of method according to claim 1 when the computer program is executed in the control unit . It is unclear whether Paternoster et al. use a software or a file directly on the computer that is preloaded. 
In the same field of endeavor, Ng et al teaches using digital electronic circuitry or computer software, firmware, or hardware, including structural means …or one or more computer program products for execution by or to control operation, data processing apparatus (programmable processor, a computer, or multiple processor)  (see col 13 lines 25 and onward).
It would have been obvious to use a computer program (hardware/software) (with specific program code), as suggested by Ng, for the process control of 3D printing of Paternoster et al, for implementing a specific type of process directly on a site for forming 3D product (with desired instruction). 
Claims 24 and 25 are  rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al (WO 2014/012764 A10, with publication date of Jan. 23, 2014, the .
As for claims 24-25, Paternoster et al., teaches all the limitations to the claim invention as discussed above, however, fail to teach combination or heaters, such as the arrangement where an induction and/or radiation heater (or a pre-irradiation energy source) arranged between the recoating unit and the solidification device …as claimed. 
In the same field of endeavor, Porch et al teach using further energy source
controllable to pre-heat each one of the selected areas of each layer whilst the laser or electron beam is solidifying a separate one of the selected areas (see claim 20, 21). It would have been obvious to one ordinary skill in the art to modify the process/apparatus as taught by Paternoster et al. with further having additional heating source, in order to pre-heat the selected layers as taught by Porch et al., for faster and efficient production of 3D objects.
Response to Arguments
Anticipation rejection: 
The Applicant argued that for claims 1-3, and 12-14, rejected under 35 USC 102(a)(1) or (a)(2), over Paternoster et al (WO 2014/012764).
It was mainly argued by the applicant that Paternoster et al do not teach locally confined action between the moving recoating unit of the re-coater and the separate unit (the solidification device and/or the compaction device).  It is mainly argued that Paternoster 
Examiner’s response: The Examiner disagrees to the applicant’s argument, and notes that Figure 4 -5 taken from Paternoster et al shows item 12a-12b includes layer applicators are laying material and which involves smoothing/compacting function (as noted in [0035],[0031]-[0032]). Thus, when 12a applies layers the material, 12b acts as re-coater and compactor as it is layer material on top of the previous layer that is laid by 12a, and in between pre-heating exist, as shown in 18a, which is the local confined action as claimed. It is noted that heating is performed application between two layers via heating element 18a, 18b which are arranged behind each partial layer applicator ([0031]). Therefore, applicant’s arguments are not found persuasive. 
It is noted that remaining claim uses the term “and/or” and in such case, not all the claim 1 elements including (i) charging the layer with fluid at least surface-actively interacting with at least one constituent of the build material, or (ii) partially removing at least one constituent of the building material layer, or (iii) introducing absorbing and/or inhibiting agent into the building material, are not required, and therefore, similarly rejected. Thus, applicant’s argument in regards to these limitations are not found persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,531,086 B1 pertains to additive manufacturing including inhibiting agent; US 2016/0332376 A1; See HEIN (US  2009/0206522 A1) which teaches preheating layer. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743